Citation Nr: 1617908	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  13-18 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's wife


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1979.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The January 2011 rating decision also denied the Veteran's claims for service connection for hypertension and entitlement to nonservice-connected pension.  However, in his timely notice of disagreement, received by the RO in November 2011, the Veteran expressed disagreement only as to the issue of service connection for diabetes.  As the Veteran did not submit a notice of disagreement or substantive appeal as to the issues of service connection for hypertension and entitlement to nonservice-connected pension, an appeal of these issues was not completed and they are not before the Board at this time.  See 38 C.F.R. §§ 20.200, 20.302 (2015).

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2016.  A copy of the transcript of this hearing has been associated with the claims file.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that further development is required before a decision on the merits can be made as to the Veteran's entitlement to service connection for diabetes mellitus, type II.

The Veteran contends that his diabetes mellitus, type II, either manifested during active service or resulted from exposure to herbicides in service.  Specifically, at his February 2016 hearing, the Veteran testified that he may have been exposed to herbicides while serving at Tan Son Nhat Air Base in the Republic of Vietnam from approximately January 1974 to April 1974. 

Type II diabetes mellitus may be subject to presumptive service connection on the basis of exposure to herbicides if the Veteran's service in the Republic of Vietnam during the Vietnam Era is confirmed.  See 38 C.F.R. §§ 3.309(e), 3.307(a)(6) (2015).  The RO denied the Veteran's claim, in part, because there is no verification of the Veteran having served in Vietnam.  The Board acknowledges that neither the Veteran's service treatment records nor the Veteran's DD Form 214 pertaining to his active service indicate service in Vietnam.  However, the Veteran reported that he had a relatively short tour of duty, thus any service in Vietnam might not be reflected in his service treatment records or DD Form 214.  As such, the Board finds that a remand is necessary so that the RO can obtain the Veteran's service personnel records, as they may substantiate the Veteran's reports of service in Vietnam during the period entitled to a presumption of herbicide exposure.

In addition, at his February 2016 hearing, the Veteran testified that he received treatment for his diabetes mellitus, type II, at the VA medical center (VAMC) in Atlanta, Georgia.  In a July 2014 lay statement, the Veteran also indicated that he received treatment at the VAMC in Decatur, Georgia.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the AOJ therefore must obtain all VA treatment records and associate them with the claims file.  All attempts to obtain these records must be documented and the Veteran and his representative must be notified of any inability to obtain the requested documents.

In December 2011, the Veteran identified private medical records from the Redmond Regional Medical Center as relevant to his claim and provided authorization for release of these records by completing a VA Form 21-4142.  The record does not reflect that efforts were made by the RO to obtain these records.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  On remand, the Veteran must be provided another opportunity to identify and authorize release of relevant private treatment records, specifically to include those from the Redmond Regional Medical Center.  If the Veteran identifies outstanding private treatment records, appropriate efforts must be made to obtain the records and associate them with the claims file.  38 C.F.R. § 3.159(c)(1).

Finally, the record reflects that the Veteran may be receiving benefits from the Social Security Administration (SSA).  In a September 2012 letter to the RO, the Veteran's attorney stated that the Veteran was applying for Social Security disability benefits.  Therefore, a request for the Veteran's Social Security records should be made before a decision on the merits of this claim is reached.  38 C.F.R. § 3.159(c) (2015); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, to identify all treatment from private health care providers.  The Board is particularly interested in treatment records from the Redmond Regional Medical Center.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response. 

2.  Obtain all available VA treatment records from the VA medical centers in Atlanta, Georgia, and in Decatur, Georgia, and from any associated outpatient clinics, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Contact the SSA and request the Veteran's Social Security disability records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the Veteran's claims file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

4.  Obtain the Veteran's complete service personnel file.

5.  After completion of the above, review the expanded record and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.


	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




